    Case: 1:20-cv-03882 Document #: 93 Filed: 04/01/21 Page 1 of 5 PageID #:2583




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SUSAN WOERTH MILLER, et al.,
                   Plaintiffs,

       v.                                           Case No. 1:20-cv-03882

ASTELLAS US LLC, et al.,                            Hon. Ronald A. Guzman
                                                    Hon. Heather K. McShain
                   Defendants.


  DEFENDANT AON HEWITT INVESTMENT CONSULTING, INC.’S UNOPPOSED
MOTION TO SEAL EXHIBIT 9 TO THE DECLARATION OF WILLIAM D. POLLAK
IN SUPPORT OF AHIC’S MOTION TO STRIKE PLAINTIFFS’ NEWLY REQUESTED
             RELIEF AND FOR LEAVE TO FILE A SUR-REPLY

       Pursuant to Local Rule 26.2, Defendant Aon Hewitt Investment Consulting Inc. (NKA

Aon Investments USA, Inc.) (“AHIC”), respectfully moves to seal Exhibit 9 to the March 31,

2021 Declaration of William D. Pollak, Esq. in Support of AHIC’s Motion to Strike Plaintiffs’

Newly Requested Relief and for Leave to File a Sur-Reply. As grounds for this unopposed

Motion, AHIC states as follows:

       1.      Exhibit 9 should be filed under seal because it references AHIC’s confidential

information, including pricing information from only a few months ago, as well as pricing

information for Fidelity and JP Morgan (both third parties), and has been marked as

“CONFIDENTIAL,” pursuant to the parties’ Protective Order (ECF No. 60). The disclosure of

this document could harm AHIC’s business interests and negotiations with clients (or

prospective clients).

       2.      A court may enter an order directing that one or more documents be filed under

seal upon a showing of “good cause.” Fed. R. Civ. P. 26(c); Hedick v. Kraft Heinz Co., No. 19-

cv-1339, 2019 WL 4958238, at *13 (N.D. Ill. Oct. 8, 2019). It is well established that the


                                                1
    Case: 1:20-cv-03882 Document #: 93 Filed: 04/01/21 Page 2 of 5 PageID #:2584




presence of confidential business information, such as the pricing information contained in

Exhibit 9, constitutes good cause. See F.T.C. v. OSF Healthcare Sys., No. 11 C 50344, 2012 WL

1144620, at *3 (N.D. Ill. Apr. 5, 2012) (“Highly confidential commercial information such as

pricing information and the process involved in creating a ‘pricing architecture’ can qualify as a

trade secret. . . . Moreover, where contract terms have economic value and are not generally

known in the industry they may qualify as a trade secrets.”); see also PepsiCo, Inc. v.

Redmond, 54 F.3d 1262, 1270 (7th Cir. 1995) (holding that information regarding pricing,

distribution and marketing constituted trade secret material); Jeffords v. BP Prod. N. Am. Inc.,

No. 2:15-CV-55-TLS-JEM, 2018 WL 527933, at *2 (N.D. Ind. Jan. 24, 2018) (confidential

terms including “scope of work values and prices, and specific work processes and practices” are

“sufficient to permit the contracts themselves to be filed under seal”); SmithKline Beecham Corp.

v. Pentech Pharm., Inc., 261 F.Supp.2d 1002, 1008 (N.D. Ill. 2003) (holding that information

about terms and conditions of contracts is legitimately confidential information that competitors

should not have and the public does not need to know to evaluate the judiciary’s handling of the

litigation).

        3.     Moreover, courts routinely find there is good cause to seal documents that have

been marked as “confidential” pursuant to a protective order. See, e.g., Sunoco Partners Mktg.

& Terminals L.P. v. U.S. Venture, Inc., No. 15 C 8178, 2018 WL 4699797, at *1 (N.D. Ill. Sept.

30, 2018); Sri Rangarajan v. Caterpillar Inc., No. 114 CV 01156 SLD JEH, 2017 WL 2332857,

at *15 (C.D. Ill. Mar. 28, 2017). Sealing also will not harm the public interest, as there is no

generalized interest of the public to have access to AHIC’s confidential pricing provisions.

        4.     AHIC conferred with plaintiffs and Astellas US LLC, the Board of Directors of

Astellas US LLC, and the Astellas Retirement Plan Administrative Committee prior to filing this



                                                 2
   Case: 1:20-cv-03882 Document #: 93 Filed: 04/01/21 Page 3 of 5 PageID #:2585




motion for sealing. The parties informed AHIC that they do not oppose this request.

       WHEREFORE, AHIC respectfully requests that this unopposed Motion be granted and

the Court seal Exhibit 9 to the Declaration of William D. Pollak filed in support of AHIC’s

Motion for Leave to file a Sur-Reply.



Dated: April 1, 2021                         Respectfully Submitted,

                                            /s/ Brian D. Boyle
                                            O’MELVENY & MYERS LLP
                                            Brian D. Boyle
                                            Shannon M. Barrett
                                            1625 Eye Street, NW
                                            Washington, DC 20006-4001
                                            Telephone: (202) 383-5300
                                            Facsimile: (202) 383-5314
                                            bboyle@omm.com
                                            sbarrett@omm.com


                                            Stuart M. Sarnoff (pro hac vice)
                                            William Pollak (pro hac vice)
                                            Times Square Tower
                                            7 Times Square
                                            New York, NY 10036
                                            Telephone: (212) 326-2000
                                            ssarnoff@omm.com
                                            wpollak@omm.com

                                            John R. Landis
                                            FOLEY & LARDNER LLP
                                            321 North Clark Street, Suite 3000
                                            Chicago, IL 60654-4762
                                            Tel: (312) 832–4539

                                            Attorneys for Aon Hewitt Investment Consulting
                                            Inc. (NKA Aon Investments USA, Inc.)




                                                3
    Case: 1:20-cv-03882 Document #: 93 Filed: 04/01/21 Page 4 of 5 PageID #:2586




                            LOCAL RULE 37.2 CERTIFICATION

       On March 31, 2021 at approximately 3:45 PM EST, Mr. William D. Pollak, on behalf of

Aon Hewitt Investment Consulting Inc., and Mr. Troy Doles, Esq., counsel for plaintiffs,

conferred by email to discuss the AHIC’s Motion for Leave to File a Sur-Reply and the sealing

of Exhibit 9 to the Pollak Declaration. On March 31, 2021 at approximately 5:30 PM EST, Mr.

Pollak and Troy Doles, Esq. conferred by phone to discuss the same. On April 1, 2021, at

10:30am and 11:44AM, Mr. Doles and Mr. Pollak conferred by email regarding the same. On

March 31, 2021 at approximately 8:40 PM EST, Mr. Pollak and Matthew Russell, Esq., counsel

for Astellas US LLC, the Board of Directors of Astellas US LLC, and the Astellas Retirement

Plan Administrative Committee conferred by email regarding the same. During these email

exchanges, counsel for plaintiffs and counsel for Astellas US LLC, the Board of Directors of

Astellas US LLC, and the Astellas Retirement Plan Administrative Committee stated that they do

not oppose such request for relief.


                                            /s/ Brian D. Boyle
                                            Brian D. Boyle

                                            Attorney for Aon Hewitt Investment Consulting Inc.
                                            (NKA Aon Investments USA, Inc.)




                                               4
    Case: 1:20-cv-03882 Document #: 93 Filed: 04/01/21 Page 5 of 5 PageID #:2587




                                CERTIFICATE OF SERVICE

       I, Brian D. Boyle, hereby certify that on April 1, 2021, I electronically filed the foregoing

DEFENDANT AON HEWITT INVESTMENT CONSULTING, INC.’S MOTION TO SEAL

EXHIBIT 9 TO THE DECLARATION OF WILLIAM D. POLLAK IN SUPPORT OF ITS

MOTION TO STRIKE PLAINTIFFS’ NEWLY REQUESTED RELIEF OR FOR LEAVE TO FILE

A SUR-REPLY using the CM/ECF system, which will send notification of such filing to all

registered participants.

                                             /s/ Brian D. Boyle
                                             Brian D. Boyle

                                             Attorney for Aon Hewitt Investment Consulting Inc.
                                             (NKA Aon Investments USA, Inc.)




                                                 5
